Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph V. Gamberdell on 03/05/2021.
The application has been amended as follows: 
The first line of Claim 15 has been amended to: 
“15. (Currently amended) The wheel of claim 11, wherein a number of spokes formed by”.
REASONS FOR ALLOWANCE
Claims 11-13, 15-21 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 11, the prior art does not disclose or suggest a wheel of an electrical machine, primarily, having … a hub and a rim connected by spokes, the rim being formed by layered sheet metal elements assembled together, wherein an individual layered sheet metal element having a plurality of radially stacked sheet metal layers, 
For claim 19, the prior art does not disclose or suggest an electrical machine, primarily, having: … a wheel that comprises a hub and a rim connected by spokes, the rim being formed by layered sheet metal elements assembled together, wherein an individual layered sheet metal element having a plurality of radially stacked sheet metal layers, wherein each of the radially stacked sheet metal layers forms a section of the rim and at least one spoke.
For claim 21, the prior art does not disclose or suggest an electrical machine, primarily, having: … a first wheel attached to a hub by spokes and a second wheel attached to the hub by spokes, wherein at least one of said first and second wheels comprise a rim and spokes formed by layered sheet metal elements having radially stacked sheet metal lavers assembled together, and wherein the second wheel is placed around the first wheel.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838